                 Case 3:20-cr-02265-JLS Document 37 Filed 12/10/20 PageID.49 Page 1 of 2
. AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                      V.                                 (For Offenses Committed On or After November 1, 1987)
                    TODD ROBERT LEWIS (1)
                                                                            Case Number:         3:20-CR-02265-JLS
                                                                                                             ,---~-,..-
                                                                         Frederick Matthew Carroll

                                      17813-298
                                                                         Defendant's Attorney
                                                                                                                            -                                       "l
  USM Number                                                                                                          \                                              '
                                                                                                                      l
                                                                                                                      i         1·,r·:r• '1 ')
                                                                                                                                '                      '"":',;l
  • -                                                                                                                 i'·
                                                                                                                                             .1.,,.,   ,_., Laa,.


  THE DEFENDANT:                                                                                                                    . ---·
                                                                                                                     cu=c,:(
                                                                                                                          l.l                     :r 1 'J~T
  iZl pleaded guilty to count(s)             1 of the Information                                              souTHEH,\i :Jl:c ·: 1iie 1 , ,:- ,; \U"O'lcilA
                                                                                                                      '"" __,,.                 ~         "PUTY          I
  D     was found guilty on count(s)
        after a plea of not guilty.
  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title and Section/ Nature of Offense                                                                                                       Count
  18:75l(a), 4082(a)- Escape from Federal Custody                                                                                              1




      The defendant is sentenced as provided in pages 2 through                     2           of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
  D     The defendant has been found not guilty on count(s)

  D     Count(s)                                                    is          dismissed on the motion of the United States.

  lZI   Assessment: $100.00 waived


  •     JVTA Assessment*: $

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  lZI   No fine                       •    Forfeiture pursuant to order filed                                               , included herein.
         IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.

                                                                         December 4 2020


                                                                         HON. JANIS L. SAMMARTINO
                                                                         UNITED STATES DISTRICT WDGE
            Case 3:20-cr-02265-JLS Document 37 Filed 12/10/20 PageID.50 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                TODD ROBERT LEWIS (I)                                                    Judgment - Page 2 of2
CASE NUMBER:              3:20-CR-02265-JLS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                           on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ----------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                    3 :20-CR-02265-JLS
